Citation Nr: 1104230	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  09-15 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for tinea versicolor.

2.  Entitlement to service connection for hyperlipidemia. 

3.  Entitlement to service connection for hypertriglyceridemia.  

4.  Entitlement to service connection for a heart disability. 

5.  Entitlement to service connection for kidney stones. 

6.  Entitlement to service connection for residual of an old rib 
fracture claimed as chest trauma.  


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from October 2005 to October 
2006 and on prior periods of active and reserves duty.   

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional Office 
in San Juan, the Commonwealth of Puerto Rico, (hereinafter RO).  


FINDINGS OF FACT

1.  A current disability due to tinea versicolor is not 
demonstrated. 

2.  Hyperlipidemia and hypertriglyceridemia are not disabilities 
for which service connection may be granted.  

3.  A heart disability is not currently demonstrated. 

4.  Kidney stones or residuals thereof are not currently 
demonstrated. 

5.  A current disability related to an old rib fracture is not 
demonstrated. 


CONCLUSIONS OF LAW

1.  There is no current disability due to tinea versicolor that 
was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010). 

2.  The claims for service connection for hyperlipidemia and 
hypertriglyceridemia are without legal merit.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2003); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992); Sabonis v. Brown, 6 
Vet. App. 426, 430 (2010).  

3.  A heart disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010). 

4.  There is no current disability due to kidney stones that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010). 

5.  There is no current disability due to an old rib fracture 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case by letter dated in December 2006.    

As for the duty to assist, the service treatment reports and post 
service clinical reports have been obtained and the Veteran was 
afforded a VA examination that addressed each disability for 
which service connection is claimed and contained sufficient 
clinical findings to adjudicate these claims.  As there is no 
indication that there are additional records that need to be 
obtained that would assist in the adjudication of the claims, the 
duty to assist has been fulfilled.  


II.  Legal Criteria/Analysis

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including cardiovascular disorders, for which 
service connection may be presumed if the disorder is manifested 
to a degree of 10 percent or more within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When 
a condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately supported, 
then a showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability which may reasonably be observed by laypersons.  38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

The service treatment reports in pertinent part include a July 
1990 Statement of Medical Examination and Duty Status which 
indicates that while in the line of duty, the Veteran fell from 
the top level of his bunk and sustained trauma to his chest.  X-
rays revealed a rib fracture.  Complaints of kidney stones are 
reflected on service treatment reports dated in March and April 
2006.  September 2006 service treatment reports reflect 
complaints of heart palpitations and chest pain.  Stress testing 
at that time showed normal cardiac functioning.  Problems lists 
in 2006 included hyperlipidemia, tinea versicolor, and 
hypertriglyceridemia as condition the Veteran was experiencing.  

After service, the Veteran was afforded a VA examination in 
January 2007 to determine whether the Veteran had any of the 
disabilities for which service connection was claimed at that 
time as a result of service.  The examination resulted in the 
conclusion that there was no evidence of tinea or rashes, no 
heart problems, no evidence of kidneys stone, and no chest trauma 
or abnormalities.  

The Board notes that that United States Court of Appeals for 
Veterans Claims has held that that fact that a condition or 
injury occurred in service alone is not enough for a grant of 
service connection as there must be current disability resulting 
from that condition or injury alleged to have been incurred in 
service.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In this case, the 
VA examiner in January 2007 found no evidence of tinea 
versicolor, a heart disability, kidneys stones, or evidence of 
chest trauma as a result of the in-service rib fracture.  There 
is otherwise no medical evidence of a current disability 
associated with tinea versicolor, a heart disability, kidneys 
stones, or evidence of chest trauma as a result of the in-service 
rib fracture; as such, service connection for these conditions 
must be denied on the basis of there being no current disability.  
Rabideau, Brammer, supra.  

The VA examiner in January 2007 did note that the Veteran had 
hyperlipidemia and hypertriglyceridemia.  While the presence of 
hyperlipidemia and hypertriglyceridemia is also shown during 
service, such laboratory findings, by themselves, do not 
represent a "disability" for which service connection may be 
granted as there is no authority in VA regulations which would 
permit an allowance of service connection for these laboratory 
findings.  The VA Schedule for Rating Disabilities does not 
provide any schedular criteria for hyperlipidemia or and 
hypertriglyceridemia as a primary disability.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999).  As such, the Board 
finds as a matter of law that neither hyperlipidemia nor 
hypertriglyceridemia represent a "disability" for which service 
connection may be granted.  Therefore, the claims for service 
connection for hyperlipidemia and hypertriglyceridemia must be 
denied based on a lack of legal merit.  Sabonis, 6 Vet. App. at 
426, 430.  

ORDER

Entitlement to service connection for tinea versicolor is denied. 
 
Entitlement to service connection for hyperlipidemia is denied.  

Entitlement to service connection for hypertriglyceridemia is 
denied.   

Entitlement to service connection for a heart disability is 
denied. 

Entitlement to service connection for kidney stones is denied. 

Entitlement to service connection for residual of an old rib 
fracture claimed as chest trauma is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


